Citation Nr: 1757888	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of degenerative changes of the low back prior to December 18, 2013, and in excess of 20 percent thereafter, to include on an extraschedular basis.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of procedural history, the Veteran was granted service connection for a low back disability in a February 1975 rating decision at a non-compensable rate.  In March 2012, the Veteran filed a claim for increased rating.  In the October 2012 rating decision his rating was increased to 10 percent, effective March 2, 2012, and was also denied service connection for emphysema.  The Veteran submitted a notice of disagreement in December 2012 and a statement of the case was issued in March 2014 for both claims.  The Veteran perfected his appeal in April 2014, however, he limited only to the issue regarding the increased rating for the back.  As such, the issue for service connection is no longer on appeal.

Subsequently, in a March 2014 decision review officer (DRO), the rating was increased from 10 percent to 20 percent, effective December 18, 2013.  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  The 20 percent increase is not a full grant of benefits sought, and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a July 2017 videoconference Board hearing before the undersigned Veterans Law Judge, and the transcript of that hearing is associated with the claims file.  Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds that the Veteran raised the issue of entitlement to TDIU through is testimony at the Board hearing.  He also raised the issue of entitlement to an extraschedular rating for his back disability.  These derivative issues have been added to the instant appeal.

With regard to representation, the Board observes that at the beginning of the appeal, the Veteran was represented by the Vietnam Veterans of American.  Thereafter, the Veteran appointed attorney, Jeffrey Bunten, as his representative, in a November 2014 VA Form 21-22a, effectively revoking the prior representation by the Vietnam Veterans of America.  Accordingly, the Board recognizes Jeffrey Bunten as the Veteran's current representative in connection with these claims.  See 38 C.F.R. § 14.631 (f)(1) (2017) (unless a claimant specifically indicates otherwise, the receipt of a new POA executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the increased rating claim for low back disability and the derivative TDIU claim.

In September 2012, the Veteran underwent a VA compensation examination.  He complained of back pain aggravated by weather changes and bending.  In the December 2013 VA compensation examination, he complained that his low back pain impaired his ability to work as a home remodeler.

During the July 2017 videoconference hearing, the Veteran testified as to seemingly worse back symptoms.  He stated that he experienced severe back pain in his back and hips which radiated down his legs.  He further testified that he received bilateral injections in his lower spine and had a nerve ablation to alleviate his pain.  In addition, the Veteran stated that he stopped working at his construction company as he was missing approximately 40 percent of his time on the job due to his back condition.  This lay evidence suggests a worsening of his disability, as these complaints were not expressed at the last VA compensation examination.  As such, an updated examination is warranted to determine the current severity of the Veteran's back disability and any associated neurological impairments.  Snuffer v. Gober, 10 Vet. App. 400 (1997). Moreover, during the hearing, the Veteran essentially challenged the adequacy of the examination.  At any rate, on remand, another examination will be provided to him.

As noted, the Veteran has also raised the issue of entitlement to an extraschedular rating for his back disability.  Upon readjudication of the increased rating claim for the back disability, the AOJ must address whether referral for extraschedular consideration is warranted.

With regard to the derivative claim of entitlement to a TDIU, the Board is referring the claim for extraschedular consideration.  The Veteran testified in the July 2017 hearing that he has not worked since December 2013.  The evidence reflects that the Veteran's service-connected low back disability appears to have caused a degree of impairment that impacted his ability to obtain and maintain gainful employment.  To date, the Veteran does not meet the schedular criteria for a TDIU, consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is warranted.  The Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, therefore the issue must be remanded to the AOJ for referral to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following action: 

1.  Obtain any outstanding VA and private medical records and associate them with the claims file.

2.  Then, schedule the Veteran for comprehensive back and neurologic examinations to determine the current nature and severity of his service-connected lumbar spine disability and any associated neurologic manifestations currently shown.  To the extent possible, the neurology examination should be scheduled with a Neurologist. 
The entire claims file, including a copy of the remand, should be made available to, and be reviewed by, the VA examiner(s).  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner(s) are asked to address the following:

(a) Indicate the current nature, severity, and all symptoms of the Veteran's lumbar spine disability, including any neurologic manifestations.  

(b) Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is the case.

(c) Address any additional loss of motion/functional loss on repetitive motion and during flare-ups.

**Specifically elicit information from the Veteran regarding the frequency, duration, characteristics, severity, or functional loss of any flare-ups,

(d) Indicate the frequency and duration of any incapacitating episodes of IVDS in the past 12 months.  

(e) Note the nature and severity of any objective neurological impairment that is associated with the lumbar spine disability.  Address the Veteran's contentions made during the July 2017 videoconference hearing that he experiences severe pain that radiates down into his hips when lifting or walking.

For any associated neurologic impairment present in the lower extremities, indicate the nerve roots involved and the severity of the symptoms (e.g., mild, moderate, severe).  

(f) Comment on the impact the Veteran's service-connected lumbar spine disability on his ability to perform tasks in a work-like setting.  **Reconcile the opinion with the Veteran's statements made in the July 2017 videoconference hearing transcript that he stopped working in December 2013 after missing approximately 40 percent of work due to pain and treatments.

A complete rationale for all proffered opinions must be provided.  

3.  Then, after completing the foregoing development, refer the issue of entitlement to a TDIU to the Director of the Compensation and Pension Service for consideration pursuant to 38 C.F.R. § 4.16(b).  

4.  After completing all indicated development, readjudicate the claim for increased rating for a back disability, on both schedular and EXTRASCHEDULAR bases, and the derivative claim for a TDIU, in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




